Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Lee et al. (US 20130251036) (hereinafter Lee) teaches a method and apparatus for decoding a video signal, the method and apparatus comprising: 
An intra prediction unit:
generating a first prediction block according to a prediction mode of a 5current block (e.g. Fig. 3 and pars. 66-67);
generating a second prediction block (e.g. Fig. 3 and par. 69);  10and 
generating a final prediction block by applying a weight to the first prediction block and the second prediction block (e.g. Fig. 3, and par. 71); and 
a reconstruction unit reconstructing the video signal by using the final prediction block (e.g. Fig. 2, pars. 53 – 64).
Lee does not explicitly teach:
checking the prediction mode of a neighboring block adjacent to the current block; 
wherein the second prediction block is generated based on the prediction mode of the neighboring block; and
wherein the weight is determined based on a similarity between the prediction mode of the current block and the prediction mode of the neighboring block
Lee et al. (US 20130039421) (hereinafter Lee 2), however, teaches a method and apparatus for decoding a video signal:
checking the prediction mode of a neighboring block adjacent to the current block (e.g. par. 6); and
wherein the second prediction block is generated based on the prediction mode of the neighboring block (e.g. par. 61).
Neither Lee nor Lee 2 teach:
wherein the weight is determined based on a similarity between the prediction mode of the current block and the prediction mode of the neighboring block.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim, is therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487 

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487